DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/12/21 has been entered.

Status of the Claims
Receipt is acknowledged of the Applicant’s response filed on 7/12/21. Claim 1     has been amended. Claims 1 – 10 are now pending.
	All outstanding objections and rejections are withdrawn in light of applicant’s amendments/remarks filed on 7/12/21.  

REASONS FOR ALLOWANCE
Claims 1 – 10 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present claims are allowable over the closest references of HARVEY (US 3,908,764).
HARVEY discloses a fluid composition for enhanced oil recovery comprising
hydrolysable polyacrylamide in a preferred amount of 100 – 5,000 ppm, and brine.  HARVEY discloses that the brine can have a concentration of 3,000 to 100,000 ppm, but fails to teach that the monovalent to divalent cations of the brine are adjusted to have a mass ratio of 2.5:1 to 3:1 and wherein the Na+ concentration is in the range of 22,166 mg/L to 30,624 mg/L when the total dissolved solids is at least 84,175 mg/L.

The closest prior art of record fails to teach or render obvious the claimed composition comprising a modified brine having a modified monovalent cations to divalent cations mass ratio in a range of 2.5:1 to 3:1, the modified monovalent cations to divalent cations mass ratio selected to achieve a target viscosity of the composition, the modified brine formed by adding a monovalent salt to a brine to modify the mass ratio of monovalent cations to divalent cations of the brine, the modified brine having a Na' concentration in the range of 22,166 milligrams/liter (mg/L) to 30,624 mg/L and a total dissolved solids (TDS) of at least 84175 mg/L; and a hydrolyzable polymer having a concentration of 0.05 weight (wt) % to 0.5 wt %.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCES TISCHLER whose telephone number is (571)270-5458.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 8:00 PM EST, midday flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANCES TISCHLER/
Primary Examiner, Art Unit 1765